ORDER

PER CURIAM.
Appellant Kevin Hammerschmidt (“Hammerschmidt”) appeals from the decision of the Circuit Court of Audrain County, the Honorable Wesley Dalton presiding, after a jury convicted him of one count of Attempted Theft, Section 570.080 RSMo. (2000). The trial court sentenced Hammerschmidt as a prior and persistent offender to serve fifteen years in prison.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the *416reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).